Citation Nr: 0106711	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dental conditions 
for the purpose of receiving VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to 
December 1945, and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of entitlement to service connection for hearing loss 
and denied a claim of entitlement to service connection for 
dental conditions for the purpose of receiving VA treatment.  
This matter is also on appeal from a March 1999 rating 
decision by the RO that denied a claim of entitlement to 
service connection for tinnitus.

Initially, the Board notes that service connection for 
hearing loss was previously denied by rating action of 
October 1956, which means that the claim may now be reopened 
only on the presentation of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  The question of whether the 
claim should be reopened is one that must now be considered 
by the Board.  This is so because it is a question of 
jurisdiction for the Board.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995); 
Butler v. Brown, 9 Vet. App. 167 (1996).  Consequently, the 
decision that follows includes a determination on the 
question of whether the previously denied claim should be 
reopened.

(In light of the grant of the claim to reopen as set forth 
below, the underlying question of service connection for 
hearing loss, and the claims of entitlement to service 
connection for tinnitus and dental conditions for treatment 
purposes will be addressed in the REMAND that follows the 
decision below.)


FINDINGS OF FACT

1.  By rating action in October 1956, the RO denied a claim 
of entitlement to service connection for diminished hearing 
acuity.  The veteran was notified of the denial, but did not 
initiate an appeal.  

2.  Certain new evidence received since the October 1956 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for hearing loss.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss has been 
submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for hearing 
loss is not his first such claim.  By an October 1956 rating 
action, the RO denied the veteran's claim of service 
connection for diminished hearing acuity.  That same month, 
the RO notified the veteran of the denial, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 19.2 (1956).  As a result, the Board 
may now consider the veteran's claim of service connection on 
the merits only if "new and material evidence" has been 
presented or secured since the October 1956 denial.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (Court) in the case of Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) has been invalidated.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge, 
which required that only the standard of § 3.156(a) be used, 
must be considered as easing the appellant's evidentiary 
burden when seeking to reopen a previously and finally denied 
claim.  Hodge, supra.  

The Board has reviewed the evidence associated with the 
claims folder since the October 1956 denial, and finds that 
new and material evidence has been presented to reopen the 
claim of service connection for hearing loss.  (The specific 
basis for the denial of service connection for hearing loss 
in October 1956 was that there was no evidence that any 
hearing loss was shown to have been incurred in service.)

The evidence available at the time of the October 1956 denial 
included the veteran's service medical records and a private 
audiogram report dated in September 1956.  The evidence also 
included correspondence from a private physician, dated in 
September 1956, indicating that the veteran had beginning 
loss of high tones in the right ear, which was probably a 
beginning nerve or perceptive deafness.  The physician opined 
that the veteran's self-reported history of firing 155-
millimeter guns during service may have contributed to his 
hearing condition.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from a private physician, dated from July 1998 
to April 1999.  In July 1998, the physician noted that the 
veteran had reported a history of hearing loss in the right 
ear for over 50 years.  The veteran also reported that a 155-
millimeter gun had exploded next to his right ear.  The 
impression was bilateral sensorineural hearing loss, more 
severe on the right side.  In September 1998, the physician 
indicated that the veteran's high frequency hearing loss in 
the left ear could be due to noise exposure and that the 
additional hearing loss in the right ear could probably be 
due to a gun explosion next to the right ear, which occurred 
in 1944.

While it is true that the September 1998 private opinion is 
similar to the September 1956 opinion, the Board finds that 
the second opinion expands on the conclusion drawn in 
September 1956, and therefore is not merely cumulative of 
evidence previously available.  Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).  This evidence is new and material as 
defined by 38 C.F.R. § 3.156(a).  It short, it tends to 
support the veteran's claim in a manner somewhat different 
from the evidence previously of record, particularly with 
respect to the basis for the medical nexus opinion.  
Consequently, the September 1998 private opinion bears 
directly and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).


ORDER

The application to reopen a claim of service connection for 
hearing loss is granted.



REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required..  

Hearing Loss & Tinnitus

The veteran contends that his bilateral hearing loss and 
tinnitus are due to acoustic trauma incurred in service.  
Specifically, he claims that his hearing disabilities are the 
result of noise exposure from firing a 155-millimeter weapon.  
Personnel records show that the veteran's military 
occupational specialties included his being a cook, a heavy 
artillery crewman, and a heavy artillery gunner.  In this 
regard, the Board notes that for purposes of applying the 
laws as administered by VA, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

As far as the evidence of record is concerned, a private 
physician has implied that the veteran's hearing loss may be 
related to noise trauma in service (see September 1998 
private correspondence).  That same private physician also 
has indicated that the veteran's ringing was due to the 
relatively severe nerve deafness in the right ear (see 
April 1999 private correspondence).

While the record indicates that the veteran has hearing loss, 
it is unclear whether the veteran has hearing loss disability 
by VA standards.  38 C.F.R. § 3.385 (2000).  It is also 
unclear whether any examiner has, in light of the evidence of 
record, specifically addressed the question of whether any 
hearing loss or tinnitus is due to service.  Based on a 
review of the evidence of record, the Board finds that 
further evidentiary development is necessary to obtain more 
definitive evidence on these points, especially in light of 
the passage of time following the veteran's separation from 
service.  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, a new examination is necessary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Specifically, the Board finds that a medical 
diagnosis and nexus opinion is required from an expert who 
has reviewed the entire claims file, including all of the 
veteran's service medical records, something that has not yet 
been done.  38 C.F.R. § 19.9 (2000).

Dental

Turning to the issue of entitlement to service connection for 
dental conditions for the purpose of receiving VA treatment, 
the Board notes that service connection will be granted for a 
dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 C.F.R. § 3.381(a) (1998).  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  (Effective June 8, 1999, the 
foregoing regulations were combined into a new version of 
38 C.F.R. § 3.381.  See 38 C.F.R. § 3.381 (1999); 64 Fed. 
Reg. 30393 (1999).)  The significance of establishing service 
connection for a dental condition, on the basis of service 
trauma, is that a veteran will be eligible for perpetual VA 
dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C) 
(West 1991); 38 C.F.R. § 17.161(c) (2000).

After the veteran filed his claim in June 1998, the RO 
responding by informing him that service connection for 
treatment purposes had previously been established for dental 
treatment purposes.  Although the RO's June 1998 response did 
not specify the teeth which had previously been service 
connected, the Board notes that an August 1950 rating action 
concluded that service connection was warranted for tooth 
number 5 and tooth number 16.  The veteran was informed by an 
August 25, 1950, letter that he would be eligible for 
treatment of these teeth. 

Curiously, the RO sought medical evidence regarding tooth 
number 5 and it was opined that a rating (presumably the 1950 
rating) had been in error, but there is no indication in the 
RO's 1998 rating decision that consideration was given to the 
principles set forth in 38 C.F.R. § 3.105.  In this regard, 
the Board notes that 38 C.F.R. § 3.105 requires that previous 
final determinations by a rating agency will be accepted as 
correct in the absence of clear and unmistakable error.  What 
appears to be missing from the RO's analysis is a 
determination on the question of whether the 1950 action was 
clearly and unmistakably erroneous.  When the RO acted in 
1998, it merely addressed the claim of service connection on 
a de novo basis.  While it might be argued that the 1998 
rating decision did not address tooth number 5 or tooth 
number 16, it is not entirely clear that it did not.  Indeed, 
the October 1998 medical opinion obtained by the RO addressed 
tooth number 5 and two front teeth.  Moreover, it is not 
clear that the examiner's analysis, or that undertaken by the 
RO, accounted for the rules now set forth in 38 C.F.R. 
§ 3.381 (2000).  The examiner indicated that a rating for 
tooth number 5 was in error because the tooth was present at 
discharge from service.  However, even a cursory review of 
38 C.F.R. § 3.381 (2000) reveals that the tooth need not be 
missing for service connection to be granted.  The provisions 
of 38 C.F.R. § 3.381(d) (2000) set forth several examples of 
when teeth may be service connected for treatment purposes, 
including those affected by new caries that developed 180 
days or more after entry onto active duty.  In short, for 
these reasons, the Board finds that the RO needs to re-assess 
the veteran's claim by giving proper deference to the 
previous grant of service connection and by analyzing the 
principles of 38 C.F.R. § 3.381 (2000) as they apply to the 
veteran's case. 

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
hearing loss, tinnitus, or dental 
conditions that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The veteran 
should also be asked to specify which 
teeth he believes should be service 
connected for treatment purposes.

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA dental 
examination to determine all current 
dental conditions.  The claims folder, 
with any evidence obtained pursuant to 
the requests above, must be reviewed by 
the examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  All missing 
and diseased teeth and other dental 
conditions should be identified.  Given 
that service connection for treatment 
purposes was previously established for 
tooth number 5 and tooth number 16, the 
examiner should address the question of 
whether any other tooth falls into the 
category of those for which service 
connection may be established under 
38 C.F.R. § 3.381 (2000).  The rationale 
for the examiner's opinion should be set 
forth in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, or contrary to the 
1950 rating determination, then the 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs.

4.  The RO should also schedule the 
veteran for a VA audiological 
examination, with audiometric studies, to 
determine if the veteran currently has 
any hearing loss or tinnitus attributable 
to military service.  The claims folder, 
with any evidence obtained pursuant to 
the requests above, must be reviewed by 
the examiner in conjunction with the 
examination.  The veteran's history 
(including a complete history of the 
veteran's employment since discharge from 
service to the present), current 
complaints, medical records (including 
service medical records) and examination 
findings must be considered in detail by 
the examiner.  The examiner should 
provide an opinion as to medical 
probability that the veteran's hearing 
loss and tinnitus are due to noise 
exposure in service, originated in, or 
are otherwise traceable to, military 
service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If the examiner provides an 
opinion that is contrary to any of the 
private practitioner's opinions of 
record, then the examiner should point to 
specific findings and medical authority 
to explain why his or her opinion differs 
from the opinion(s) already of record.

5.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  After the development requested above 
has been completed, the RO should ensure 
that the claims are re-adjudicated by 
proper authority.  The veteran should 
also be asked if he still wants the 
hearing he requested in his January 29, 
2000, letter to VA.  If so, this hearing 
should be scheduled.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to any SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



